Citation Nr: 1214469	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cervical strain, to include as secondary to a service-connected disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to November 2008.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for headaches, to include as secondary to a service-connected disorder, are addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's cervical strain is related to his military service.


CONCLUSION OF LAW

Cervical strain was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for cervical strain.  He claims that the onset of this condition was during his military service.  The Veteran testified at his November 2011 hearing before the Board, that he experienced neck pain during flare-ups of his service-connected lumbar strain.  He stated that the pain was localized in the middle of the back towards the shoulders and the sides of the neck.

Historically, the Veteran served on active duty in the U.S. Marine Corps from August 2003 to November 2008.  His service treatment records are silent as to any cervical condition.

After separation from service, the Veteran underwent a VA spine examination in July 2009.  The VA examiner stated that the claims file was reviewed.  The examiner noted that the Veteran had been treated for lower spinal strain and unspecific muscle sprain in September 2008.  The Veteran reported bilateral neck popping, spasm, and pain.  He stated that he developed this condition in September 2008 but had no specific injury to the neck.  However, he wore body armor and heavy packs that constantly stressed the neck.  He stated that the condition was worsening and he was taking pain medication.  Following a physical examination, the diagnosis was chronic cervical strain.  The examiner noted that while the Veteran could not be shown to have a cervical condition related or aggravated by lumbar strain, he gave a credible history that this condition began before his separation from military service.  Accordingly, the examiner opined that this condition was at least as likely as not due to wearing the body armor and heavy packs in the military.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has cervical strain, which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed chronic cervical strain.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the medical evidence of record links the Veteran's cervical strain to his military service.  The Board finds probative the opinion provided by the July 2009 VA examiner.  After a review of the Veteran's claims file and with consideration of the Veteran's reported history, the July 2009 VA examiner concluded that the Veteran's cervical strain was at least as likely as not due to wearing the body armor and heavy packs in the military.  The opinion was based on the Veteran's reported history and is not inconsistent with other evidence of record.  The Veteran has reported that he first experienced neck pain around September 2008, shortly before his separation from service.  He also reported that he developed such neck pain during the flare-ups of his lumbar strain.  The examiner noted that the Veteran provided a credible history that his cervical condition began before his separation from service.  It was also noted that the Veteran had been treated for an unspecific muscle sprain, as well as lower spinal strain, in September 2008 while in service.

Moreover, lay statements are competent evidence as to symptoms capable of lay observation, such as neck pain during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, the Board finds that the Veteran's lay statements to be credible especially given the temporal proximity of the Veteran's post-service complaints of cervical problem to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the credibility of the Veteran's statements regarding the claimed neck symptoms since service.  As there is no evidence of record that contradicts the Veteran's claim as to the onset of the cervical symptoms in service, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of his statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the evidence in this case is such as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for cervical strain is warranted.


ORDER

Service connection for cervical strain is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds this appeal must be remanded for further development of the remaining claims on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's sleep apnea, he contends that he first experienced fatigue and trouble sleeping at night with random awakenings during his third tour in Iraq.  At the November 2011 hearing before the Board, the Veteran testified that when he returned from Iraq, he continued to experience the same symptoms and his wife noticed his snoring broken up by periods of silence and non-breathing so that she would nudge him to start up again.

Service treatment records show that the Veteran reported problem sleeping while in Iraq on his separation examination in August 2008.  Shortly after separation from service, a February 2009 VA treatment report noted the Veteran's problem sleeping with frequent awakenings at night.  It was noted that since August 2008, his wife noticed increased snoring and waking up gasping at times.  The record reflects that the Veteran was referred for a sleep study and the resulting assessment was sleep disordered breathing, for which the Veteran started to use a CPAP machine.

In summary, the evidence consists of treatment reports that include a current diagnosis of sleep apnea and lay statements demonstrating the presence of relevant lay-observable symptoms during the Veteran's active duty service with a single notation of the problem in service; however, there is no etiological opinion of the currently diagnosed sleep apnea to the Veteran's active duty service.  Although lay assertions do not constitute competent medical evidence on the diagnosis of a condition, they may serve to support a claim for service connection by demonstrating the presence of symptoms subject to lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Buchanan v. Nicholson, 451 F. 3d at 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); 38 C.F.R. § 3.303(a).  As such, the Board finds that despite the lack of documentation of an in-service diagnosis of sleep apnea, the low threshold requiring a medical opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard the Veteran's claim for headaches, he claims that this condition had its onset during active duty service and that he continued to experience headaches ever since that time.  Indeed, service treatment records reflect that the Veteran complained of migraine headaches in August 2005.  In a September 2008 service treatment report, the Veteran also reported experiencing "some sort of headache once a week" associated with his low back pain.  

A February 2010 VA examination report noted that the Veteran was contacted by phone.  The Veteran's claims file was not reviewed.  The Veteran reported that he had no diagnosis of migraine headache.  The examiner therefore stated "I cannot confirm that the [V]eteran is suffering from the medical condition in question."  The examiner further stated, however, that the Veteran described non-debilitating temporal headaches lasting anywhere from a few minutes to a couple of hours, but denied a neck condition.  The VA examiner gave a negative opinion stating that there is no medical data available to support a relationship between migraine headaches and a lower back or neck condition.

The Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  First, the VA examination was not based a review of the Veteran's claims file or examination of the Veteran.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  Moreover, despite the documentation of the Veteran's complaints of headaches in service, the February 2010 VA examiner failed to address the issue of entitlement to service connection for headaches on a direct basis.  Given the deficiencies in the February 2010 VA examination and the grant of service connection for cervical strain herein, the Board must remand this issue for another medical opinion.


Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all sources of VA and non-VA treatment for his sleep apnea and headaches since his discharge from active duty service.  The RO must then attempt to obtain copies of all identified treatment records.  Regardless of the Veteran's response, the RO must attempt to obtain all of his updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must make arrangements for the Veteran to be afforded an examination to determine the etiology of his sleep apnea.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether his sleep apnea is related to his military service, to include his complaint of trouble sleeping in Iraq as noted in the August 2008 separation examination report.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also afford the Veteran an appropriate VA examination to determine the etiology of any headaches found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the Veteran's lay statements in the claims file, the examiner must state whether any headaches found are related to his military service.  The VA examiner must provide an opinion as to whether any degree of headaches is related to the Veteran's military service or is caused by or aggravated by a service-connected disability, to include lumbar strain or cervical strain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  See Stegall, 11 Vet. App. at 271.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


